EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claim 1 is allowable over the prior art of record. The restriction requirement among Species I-IX, as set forth in the Office action mailed on 04/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 04/15/2021 is withdrawn.  Claims 10-14, directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable Claim 1.  
However, Claims 15-20, directed to a nonelected species remain withdrawn from consideration because Claims 15-20 do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of Claims 15-20 directed to a non-elected without traverse.  Accordingly, Claims 15-20 have been cancelled.

Drawings
Applicant’s replacement drawings for Figs. 6, 10, & 17 filed 10/26/2021 are approved in view of applicant’s Remarks filed herewith (see pg. 3).

Specification
The examiner approves applicant’s new title filed 10/26/2021 of: DISPLAY DEVICE INCLUDING WAVELENGTH CONVERSION PATTERNS HAVING CORRESPONDING PROTRUDING AND INDENTATION PATTERN PARTS

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 06/18/2021.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding Claims 15-20:
Cancel Claims 15-20.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 & 21-22 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of amended independent Claim 1 including a display device comprising: 
a plurality of light conversion patterns including a first wavelength conversion pattern disposed on the second substrate in a first pixel column and which converts wavelength of light emitted from the light-emitting element,
wherein the first wavelength conversion pattern includes a first main pattern part arranged in a stripe fashion along the column axis and a protruding pattern part projected from the first main pattern part toward at least one of first and second directions of the row axis combination with the other structural limitations as claimed.

Specifically, the color filter arrangements (22/24/26) of closest prior art of record Sato are structurally and technically distinct from applicant’s amended limitation of “a plurality of light conversion patterns including” such that one of ordinary skilled in the art would not understand Sato as teaching the limitations of amended Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892